ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Ariae Koh General Maintenance &              )      ASBCA No. 60578
 Construction Company                        )
                                             )
Under Contract No. W91B4M-09-C-7073          )

APPEARANCE FOR THE APPELLANT:                       Mr. Ainuddin Jalili
                                                     Owner/General Manager

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Stephen P. Smith, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The government has moved to dismiss this appeal for lack of jurisdiction, alleging
that appellant had not submitted a claim to the contracting officer prior to the filing of
this appeal. Appellant indicated that it does not oppose the government's motion. The
government provided appellant with the contracting officer's contact information and
represents that the contractor submitted a certified claim to the contracting officer on
15 June 2016.

       Accordingly, this appeal is dismissed without prejudice to a timely appeal from a
contracting officer's denial, or a deemed denial, of the contractor's 15 June 2016 claim.

      Dated: 13 July 2016
                                                      //'// . HZ
                                              4:'~~
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60578, Appeal of Arie Koh General
Maintenance & Construction Company, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2